Opinion by
William W. Porter, J.,
The rule is that registered taxes lose their lien after the expiration of five years from the first of January of the year following that for which they become due, unless suit be brought to recover the same and be duly proceeded in to judgment: Philadelphia v. Hiester, 142 Pa. 39; Philadelphia v. Kates, 150 Pa. 30. It is argued in this case that the taxes for the year 1883 were included in the lien filed,- and that the sci. fa. was not issued upon the lien until October 8, 1890. We are asked to say that the amount of the taxes for the year 1883 should be stricken from the judgment entered upon the sci. fa. It is to be noted not only that a judgment was entered on the sci. fa. in due course, but that a sci. fa. to revive was proceeded in to judgment entered May 20, 1896. This application to strike off was deferred until November 10, 1899. The judgment so *167entered and revived included tbe taxes for four different years. As to all of the years, save 1883, it was confessedly regular. The amounts of the claims for the several years were consolidated into one amount, which is the face of the judgment. How we are to strike off a part of an indivisible judgment it is difficult to see. The application must, in the first instance, therefore, be regarded as a motion to open. This invokes an equitable intervention. There is nothing in the plaintiff’s motion which appeals to the chancellor. The plaintiff does not say that he has paid his taxes, nor that he has any good reason for his failure to pay.
The lien of the taxes for 1883 had undoubtedly expired before the issue of the sci. fa., but “ the taxes may be still due, though the lien is gone, and maybe collectible from the owner or from the property, if in the same hands: ” Philadelphia v. Kates, supra. No precedent has been cited by the appellant from the cases decided by the appellate courts for striking off a judgment founded upon a tax lien upon the grounds laid here. That may be fatal to the lien itself which, after the reduction of the lien to a judgment, may not be fatal to the judgment.
We are of opinion that no error was committed in this case by the refusal to strike off, and the order of the court below is, therefore, affirmed.